PER CURIAM.
The appellant, Cleveland Rosier, challenges the imposition of an enhanced sentence pursuant to the habitual felony offender statute. Specifically, appellant argues that the trial court sentenced him with an erroneous understanding of his prior criminal behavior. We agree, and find that at sentencing the trial court incorrectly recited appellant’s criminal history, citing offenses not contained within appellant’s presentence investigation and not supported by evidence produced at the sentencing hearing. We reject appellee’s as*517sertion that these errors were harmless. Because we cannot determine whether the errors were crucial to the trial court’s decision to impose a habitual felony offender sentence, we reverse and remand for resen-tencing.
BOOTH, MINER and ALLEN, JJ., concur.